Title: Decr. 24th.
From: Adams, John
To: 


       Who are to be understood by the better Sort of People? There is in the Sight of God and indeed in the Consideration of a sincere Xtian or even of a good Philosopher, no Difference between one Man and another, but what real Merit creates. And I mean, by real Merit, that I may be as well understood as my Adversary, nothing more nor less than the Compound Ratio of Virtue and Knowledge. Now if the Gentleman means by the better sort of People, only such as are possessed of this real Merit, this Composition of Virtue and Ability, I am content to join Issue with him but who shall sit as judge between Us?—If a Whig shall be Judge, he will decide in favour of one set of Persons, if a Tory, he will give sentence for another; but if a Jacobite, he will be for a third.
       But that I may be as little tedious as possible, I will take the Gen­tlemans own Difinition, and will understand those of every Rank of plain, good understanding, who by an uniform steady behaviour, testify their thorough sense of the Blessings of good Government, who without Affectation evince an habitual Regard for Peace, order, Justice and Civility, towards all Mankind. But I find myself again in the same Difficulty. And the Q. recurs, who shall be judge. Phylanthrop confidently denys that the better Sort according to this Definition, are either alarmed or offended at any Behaviour of the Governor. I as possitively affirm, that the better sort thro the Province both in Boston and in the other seaport and Country Towns (I use Phylanthrops Language so will not answer for sense nor Accuracy of Writing or Grammar) are both alarmed and offended, at many Instances of the Governors Behaviour. I dont intend to submit this Question between Us to be decided by the Governor, nor by Philanthrop, nor any other of his Creatures, rich, nor poor, titled or untitled, powerful or impotent: Nor do I desire he should submit it to me, or any of my Particular Friends, Patrons or Connections.—No I appeal to the Public, to the Province, as Judges between Us, who are the better sort, in Phylanthrops sense of the Word. Let the whole Body of the Province then judge.—Well they have judged and by the happy Constitution of our Government, they must every Year determine who they esteem the better sort. The whole Body of the People, in every Yearly Election, depute a Number of Persons to represent them, and by their suffrages they declare such Persons to be the better sort of People among them, in their Estimation. This representative Body are in their Turn every Year, to chuse 28 out of the whole Province for Councillors, and by such Election, no doubt determine such to be of the very best sort, in their Understandings.
       Thus far, It seems to me, I have proceeded on safe Ground, and may fairly conclude that the honourable his Majestys Council, and the honourable the House of Representatives, the Public, the Body of the People being Judges, are of the better sort of People in Phylanthrops own sense of the Words. I might go further here, and insist upon it, that the present Council, purifyed as it is, by the Governors Cathartic Negative, even his Excellency being Judge, consists entirely of the better sort of People. Otherwise, it is not to be supposed, at least by our scribler, that he would have approved of those Gentlemen. Let Us then enquire, whether his Majestys Council, and the honourable House have not exhibited abundant Proofs, that they are almost unanimously alarmed and offended at the Behaviour of the Governor.
       The Council, in their Answer to the Governors Speech to both Houses in May, have expressed as much Resentment against his Behaviour as can well be conveyed by Words, ’tho the Decorum and Dignity of the Board is preserved. They have flatly charged the Governor with bringing an unjust Accusation against the Province.
       The honourable House in their Answers, which were adopted almost unanimously, tho they have been on their Guard, that no unwarrantable Expressions might escape them at that critical Conjuncture, haveexpressed as much just Indignation and disdain of his unworthy treatment of them, as was ever expressed by a british House of Commons, against a Tyrant on the Throne.
       Answer to Governor’s Speech last Session, in which the honourable House, 48 vs. 24 voted, with great Grief, and Concern and Alarm and Offence it s Resentment, that the Governors Behaviour had been the sole Cause why Compensation was not made to the sufferers. This I should think was a Proof Instaromnium, that those 48 had taken alarm and offence.
       Further, the House proceeded last session to the daring Enterprise of removing Mr. Jackson from the Agency, the Governors darling Friend and endearing Confederate, on whom the Governor had so set his Heart as to employ the most exceptionable Means Influence in order to get him chosen. This Removal was voted by 81 out of 87 in the House and unanimously in the Council, and the World believes, that Apprehensions of the Governors ill Intentions, and of the Danger to the Province from that Confederacy, influenced a Great Part of both Houses to vote for the Dissolution of it.
       To proceed a little further, the House are so allarmed and offended, at the Author of some late Misinformations and Misrepresentations to his Majesty, who appears beyond reasonable Doubt from Ld. Shelbournes Letter to be the Governor himself, that they have almost unanimously voted Letters to be sent to Ld. Shelbourne himself, and to their Agent, Mr. Debert, in order to remove those slanders and aspersions, in which their sense of the Ingratitude, Haughtiness and Cruelty of the Governor is expressed in very strong Terms.
       But I will not confine my self to the two Houses of Assembly.
       I ask whether those Gentlemen who have the Honour of his Majestys Commissions in his Revenue, are to be esteemed the better Sort of People, or not? If they are, I would ask again, have not the Customhouse Officers in General from the surveyor General downwards taken Offence at the Governor’s Behaviour. I say in general—I would not be understood universally. I except a C—k-e and a Paxton. These at least one of them, have always declared they would worship the sun while he was above the Horison, tho he should be covered all over with Clouds.
       I ask further whether the Officers of his Majestys Navy, who have been occasionally on this station, will be allowed to be the better sort of People. If they should, is it not notorious that Govr. Bernards Conduct has been very disagreable and disgustful to them?
       Where shall I go for better sort of People? The Judges of the superiour Court, move in so sublime an orbit—They tread in such exalted steps—That I dare not approach their Persons, so I cannot say what their sentiments of the Governors Conduct may be. They will not indulge themselves in speaking openly against any Person in Authority, so I believe they reserve their Opinion, till the Matter shall come judicially before them. Many of the Judges of the Inferiour Courts in many of the Counties, I can affirm, from Knowledge, because I have heard it from their own Mouths, have taken Alarmand offence, att all the Governors Negatives last May, at both his Speeches to the Assembly in May and June, at the Expression quoted in the Address of the Lords, and especially at his overbearing, threatning, wheedling Arts to get Mr. Jackson chosen Agent, and at his foolish Dismission of Military officers from Colonels down to little Ensigns— but most of all at his restless, impatient, uncontroulable, insatiable Machinations, by all Means, humane, inhumane, and diabolical, from his first Arrival in this Government to this moment, to enrich himself.
       Thus I believe that it appears to all who consider the Matter, that almost all the People, whether better or worse, are of one Mind about the Governor and absolutely hate him and despize him—let Phylanthrop say what he will. And indeed I have very good Reasons to think that Phylanthrop lyed when he said that the better sort had taken no Offence, and absolutely endeavoured to impose a palpable falshood upon the Public.
      